 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE LORENZO MORALES,                           Case No.: 1:17-cv-01673-AWI-JLT (PC)

12                        Plaintiff,                  ORDER ON STIPULATION EXTENDING
                                                      TIME TO FILE OBJECTIONS TO
13           v.                                       FINDINGS AND RECOMMENDATIONS

14    R. TORRES, et al.,

15                        Defendants.

16

17          Upon consideration of the parties’ joint stipulation filed January 16, 2020, (Doc. 70), the

18   Court finds good cause to extend the deadlines for filing objections to the findings and

19   recommendations issued on December 27, 2019, (Doc. 67), and for filing a reply thereto.
20   Accordingly, the Court sets the following new dates:

21          1. The deadline for Plaintiff to file objections to the findings and recommendations,

22                (Doc. 67), is February 7, 2020;

23          2. The deadline for Defendants to file a reply, if any, to the objections is February 21,

24                2020.

25
     IT IS SO ORDERED.
26
27      Dated:      January 21, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
28
 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     2
